Citation Nr: 1145932	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-25 663	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, including coronary artery disease (CAD), status post-five-vessel coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 and from November 1990 to July 1991.  Between and after those periods of active service, he was a member of the Reserve, during which, he performed tours of active duty for training (ACDUTRA) and inactive duty for training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, that denied a reopening of the claim.

The issue of service connection for a heart disorder, including coronary artery disease (CAD), status post-five-vessel coronary artery bypass graft on a de novo basis is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  By rating decision in June 1996, the RO denied a claim of entitlement to service connection for heart disease (on the basis that new and material evidence had not been submitted to reopen the claim).  The Veteran did not appeal the decision.

2.  The evidence received since the RO's June 1996 decision is both new and material and raises a reasonable possibility of substantiating the claim of service connection for heart disease.


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision that determined new and material evidence was not submitted to reopen a claim for entitlement to service connection for heart disease is final.  38 U.S.C.A. § 7105 ((West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's June 1996 determination is new and material, and the claim for entitlement to service connection for heart disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.159, 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously denied service connection claim for heart disease.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran filed a claim for VA benefits in July 1991.  The February 1993 rating decision noted the service treatment records documented the fact that the Veteran was diagnosed with hypertension in 1974 and the disease was subsequently managed with HCTZ under the treatment by a private physician.  Further, service treatment records showed the hypertension was not aggravated by the rigors of the Veteran's military service.  The Veteran underwent cardiac catheterization in 1978 and 1980 that showed the Veteran had experienced congenital aneurysms on the right coronary artery which did not require medical intervention at that time.  service treatment records show that the disorder was not aggravated by the Veteran's active duty for training.

In light of the above, the February 1993 rating decision denied entitlement to service connection for heart disease, and an RO letter dated that same month informed the Veteran of the decision and his appeal rights.  The Veteran did not appeal the decision.

The Veteran applied for a nonservice-connected pension in 1995.  An October 1995 VA general examination report reflects the Veteran's prior history and the fact he had a heart attack in 1994, which was followed by a five-vessel coronary artery bypass graft.  Subsequent to angina in Summer 1995, a cardiac catheterization revealed one of the bypasses was 100 percent blocked, one 75 percent blocked, and two 50 percent blocked, and the Veteran's physician opted to treat him medically.  The August 1995 Summary reflects the Veteran's physician noted that a transplant might be in the Veteran's future, and that the Veteran was permanently disabled.  An April 1996 rating decision granted a nonservice-connected pension effective in August 1995.

The Veteran applied to reopen his claim in May 1996.  A May 1996 RO letter informed the Veteran his application to reopen his claim was denied in the absence of new and material evidence, and that no other action would be taken unless the Veteran submitted new and material evidence.

In response to the May 1996 RO letter, the Veteran submitted documents that showed he was on a tour of ACDUTRA in July 1990 when he required hospitalization for chest pain, the private August 1995 Summary of the inpatient treatment, and several lay statements of fellow soldiers who observed that he had to be taken for medical attention in 1990.

A June 1996 rating decision reflects the Veteran was hospitalized in August 1990 for evaluation of ischemic heart disease related to progressive CAD.  The Veteran's physician, Dr. B, diagnosed stable coronary aneurismal disease without ischemia per a recent thallium treadmill study.  Dr. B's September 1995 report noted satisfactory and stable status of the Veteran's heart disease with considerable residual ischemia.

The June 1996 rating decision determined the evidence of record showed the Veteran's CAD existed prior to his active service from November 1990 to July 1991.  As a result, new and material evidence was not submitted, and the claim was not reopened.  A July 1996 RO letter informed the Veteran of the decision, and of his right to appeal.  The Veteran did not appeal the decision.  This decision is final.  38 U.S.C.A. § 7105 ((West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).
VA received the Veteran's current claim to reopen in October 2005.  In addition to repeating his assertion that his active service aggravated his preexisting heart disease, the Veteran also asserted that the failure of Navy physicians to conduct a cardiac catheterization during his initial hospitalization in July 1990 led to his 1991 heart attack.

Evidence added to the record since the June 1996 rating decision consists of two reports from Dr. B.  Dr. B's September 2005 letter reflects that he had treated the Veteran since 1978, and that the Veteran had suffered from coronary artery aneurysms since that date.  Dr. B refers to 1990 records of Balboa Naval Hospital which Dr. B notes reflect that, although Naval doctors considered a catheterization, one was not done, and the Veteran had a heart attack in 1991.  Dr. B expressed the sentiment that the Veteran had been wronged by the U.S. Army in reference to the Veteran's preexisting problems, and that they were missed in 1990, even though the Naval doctors knew the Veteran had some coronary artery aneurysm problems.

In a September 2006 letter, Dr. B opined that VA erroneously assumed that the Veteran's coronary artery aneurysms was a congenital problem, whereas it was in fact an acquired disorder.  Thus, Dr. B opined, the Veteran was wronged, and the Veteran should have been allowed disability for his heart disease that had existed since 1978.

The Board finds that the evidence added to the record since June 1996 in the form of Dr. B's letters is in fact new, as it was not before the rating board in June 1996, and it addresses the general issue.  Dr. B's two letters are also material.  For the first time, it is noted that the Veteran had a heart attack in 1991.  It is not indicated what month that year the Veteran had the heart attack but he was on active duty until July 1991.  While Dr. B. does not specifically indicate that heart disease was aggravated in service, this could be inferred if the Veteran had a heart attack either during active duty or very soon after his discharge.  Resolving all doubt in the Veteran's favor, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, including CAD, status five-vessel coronary artery bypass graft, and to this extent the appeal is allowed.


REMAND

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for heart disease, the Board must now consider the de novo issue of entitlement to service connection for heart disease.  Dr. B. suggested that he had additional treatment records related to the Veteran and these should be obtained and associated with the record.  

The veteran has not been accorded a VA cardiology examination during the current appeal.  On remand, the veteran should be accorded an opportunity to undergo a current VA cardiology examination to determine, to the extent possible, the nature and etiology of his heart disease.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all clinical records from Dr. B. of Macon, GA, specifically any records regarding the 1991 heart attack, and associate them with the claims folder.  

2.  The veteran should be scheduled for a VA cardiology examination to determine the nature, extent, and etiology of any heart disease that he may have.  The claims folder and a copy of this document must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any heart disease found, the examiner should be requested to indicate whether there is a 50 percent probability or greater that clinical onset began in service or is otherwise related to active service.  If heart disease clearly pre-existed any period of service, did it increase in severity beyond its natural progress during any period of active service.  In answering this question, the examiner should address the service and post service medical records that have been summarized in this document and specifically the 2005 and 2006 reports by Dr. B.  Complete rationale should be given for all opinions reached.  

3.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision remains in any way adverse to the veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


